1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                ***

6    WILLIAM BRECK,                                    Case No. 3:12-cv-00649-MMD-CLB

7                                   Plaintiff,
           v.                                                       ORDER
8
     ROGER DOYLE, et al.,
9
                                Defendants.
10

11         This case arises from a state attorney-discipline matter. The Court previously

12   issued an order granting two motions to dismiss regarding pro se Plaintiff William Breck’s

13   Second Amended Complaint (SAC) (ECF No. 124). (ECF No. 185 (“Order”).) Plaintiff

14   appealed the Order. (ECF No. 191 (notice of appeal).) The Ninth Circuit Court of

15   Appeals affirmed the Order in part, reversed in part, and remanded for further

16   proceedings consistent with its decision. (ECF No. 197.) In particular, the court of

17   appeals reversed this Court’s dismissal of Plaintiff’s claims against the Individual

18   Defendants 1 (seven of nine individuals who participated in Plaintiff’s disciplinary

19   proceedings) for damages unrelated to the State Bar of Nevada’s disciplinary order. (Id.

20   at 4–6.) The court of appeals found that this Court committed error in applying state law

21   immunity to claims against these Defendants, though it noted that federally-recognized

22   common-law immunities may apply. (Id. at 5–6.)

23         Since remand to this Court, the Individual Defendants and the two other

24   Defendants—also in their individual capacities—have respectively filed three motions to

25   dismiss (“MTDs”) the SAC. (ECF Nos. 208 (filed by the Individual Defendants), 210 (filed

26   ///

27         1IndividualDefendants collectively refer to David Clark, Kimberly Farmer, Laura
28   Peters, Patrick King, J. Thomas Susich, Caren Cafferata-Jenkins, and Kathleen
     Breckenridge. (See, e.g., ECF No. 130 at 1.)
1    by Defendant Monica Caffaratti), and 213 (filed by Defendant Roger Doyle—which

2    Monica Caffaratti joined (ECF No. 214 (joinder)).) The last of the MTDs was filed on

3    January 15, 2020 (ECF No. 213). To date, Plaintiff has not responded to any of the

4    MTDs. The Court will therefore grant the MTDs pursuant to Local Rule 7-2(d). See LR 7-

5    2(d) (providing that “failure of an opposing party to file points and authorities in response

6    to any motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney[s’] fees,

7    constitutes a consent to the granting of the motion”).

8           It is therefore ordered that the pending motions to dismiss (ECF Nos. 208, 210,

9    213) and joinder (ECF No. 214) are granted without prejudice under Local Rule 7-2(d)

10   based on Plaintiff’s failure to file opposing points and authorities.

11          The Clerk of the Court is directed to entered judgment accordingly and close this

12   case because the respective motions to dismiss dispose of all remaining claims against

13   all remaining Defendants.

14          DATED THIS 3rd day of March 2020.

15

16
                                                MIRANDA M. DU
17                                              CHIEF UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24

25

26

27

28

                                                   2
